     Case 3:21-cv-00252-MMA-AGS Document 7 Filed 03/05/21 PageID.54 Page 1 of 2



1
2
3
4
5
6
7                               UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9
10   ROBERT LEE FRANKLIN,                                 Case No.: 21cv0252-MMA (AGS)
     BOOKING #19755604/CDCR #H-57496,
11
                                         Plaintiff,       ORDER DENYING PLAINTIFF’S EX
12                                                        PARTE MOTION FOR
                          vs.                             MISCELLANEOUS RELIEF AND
13
                                                          EXTENDING TIME TO PAY CIVIL
14                                                        FILING FEE
     JOSEPH GOMEZ, et al.,
15
                                      Defendants.         [Doc. No. 6]
16
17
18         On February 9, 2021, Plaintiff Robert Lee Franklin, currently incarcerated at the
19   George F. Bailey Detention Facility in San Diego, California, filed a civil Complaint
20   pursuant to Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics,
21   403 U.S. 388 (1971), along with a Motion for leave to proceed in forma pauperis (“IFP”).
22   See Doc. Nos. 1, 2. The Court construed the Complaint as arising under 42 U.S.C.
23   § 1983 rather than Bivens, found that Plaintiff has had at least three prior prisoner civil
24   actions dismissed on the grounds they were frivolous, malicious, or failed to state a claim
25   upon which relief may be granted, and denied his motion to proceed in forma pauperis
26   pursuant to the three strikes provision of 28 U.S.C. § 1915 after determining Plaintiff’s
27   Complaint did not contain a plausible allegation suggesting he faced imminent danger of
28   serious physical injury at the time of its filing. See Doc. No. 3 at 2-5. This action was
                                                      1
                                                                                 21cv0252-MMA (AGS)
     Case 3:21-cv-00252-MMA-AGS Document 7 Filed 03/05/21 PageID.55 Page 2 of 2



1    dismissed without prejudice for failure to satisfy the filing fee requirement, and Plaintiff
2    was instructed that if he wished to proceed, he must pay the $402 civil filing fee on or
3    before April 5, 2021. Id. at 5.
4          Plaintiff now moves the Court to order the George F. Bailey Detention Facility to
5    withdraw the $402 filing fee from his inmate trust account and forward it to the Court,
6    and for the Court to then send him a copy of the receipt for the filing fee and a copy of
7    his Complaint. See Doc. No. 6. The financial information previously provided by
8    Plaintiff in support of his in forma pauperis application, which is dated December 31,
9    2020, indicated he had $0.02 on account in his inmate trust account at that time. See
10   Doc. No. 2 at 4. Although unclear, it appears Plaintiff may be requesting that the Court
11   order the George F. Bailey Detention Facility to advance him the filing fee due to his
12   insufficient funds. Otherwise, to the extent the balance of his inmate trust account has
13   increased and now contains sufficient funds to pay the filing fee, Plaintiff must arrange
14   for the institution to forward the fee to the Court. In any event, the Court is unable to
15   order any relief as it lacks personal jurisdiction over the relevant officials and currently
16   lacks subject matter jurisdiction over this action. See, e.g., Murphy Bros., Inc. v. Michetti
17   Pipe Stringing, Inc., 526 U.S. 344, 350 (1999) (noting that “one becomes a party
18   officially, and is required to take action in that capacity, only upon service of a summons
19   or other authority-asserting measure stating the time within which the party served must
20   appear to defend.”)
21         Accordingly, the Court DENIES Plaintiff’s ex parte motion but sua sponte extends
22   the time for Plaintiff to pay the filing fee and reinstitute this action. Plaintiff must pay the
23   $402 filing fee within forty-five (45) days of the date this Order is filed; otherwise, the
24   Court will enter a final judgment of dismissal.
25         IT IS SO ORDERED.
26   DATE: March 5, 2021                      __________________________________
                                              HON. MICHAEL M. ANELLO
27
                                              United States District Judge
28
                                                    2
                                                                                  21cv0252-MMA (AGS)
